COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                              NO. 02-12-00308-CV


ATANYA BERNARD                                                       APPELLANT

                                        V.

CITIMORTGAGE, INC.                                                     APPELLEE


                                    ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On March 8, 2013, we notified appellant for the third time that her brief had

not been filed as required by Texas Rule of Appellate Procedure 38.6(a). See

Tex. R. App. P. 38.6(a). We stated we could dismiss the appeal for want of

prosecution unless appellant or any party desiring to continue this appeal filed




      1
      See Tex. R. App. P. 47.4.
with the court within ten days a response showing grounds for continuing the

appeal. See Tex. R. App. P. 42.3. We have not received any response.

      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: April 25, 2013




                                    2